Citation Nr: 1627347	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  06-17 795 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to April 1966 and from August 1990 to July 1991, with additional Reserves service.  This matter is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Manila Regional Office (RO).  The case was previously before the Board in May 2008, April 2009, and March 2015, when a Veterans Law Judge (other than the undersigned) remanded the matter for additional development.  The claims file has been reassigned to the undersigned.

In July 2013, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is in the record.

The Board's March 2015 remand also addressed the matter of entitlement to an increased rating for coronary artery disease, which was remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in April 2015.  However, a substantive appeal was not received until November 2015 and therefore was not timely filed.  The matter is not before the Board.


FINDING OF FACT

A chronic back disability is not shown to have manifested in service; thoracolumbar spine arthritis was not manifested in the Veteran's first postservice year following either period of his active duty service; and no current back disability is shown to be related to his service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in August 2002, May 2003, and June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in November 2012, with November 2013 and May 2015 addendum opinions.  As will be discussed in greater detail below, the Board finds the examination and opinion reports (cumulatively) to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and diabetes). 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptoms since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Factual Background

The Veteran reports that he has a back disability that was incurred during active duty service.  He reports that he injured his back in a parachute jump in 1964 (see December 2001 statements and July 2013 hearing testimony).  He also reports that he injured his back in a sliding fall in Vietnam in February 1966 (see September 2005 statement).

The Veteran's STRs from his first period of active duty from August 1962 to April 1966, including a separation examination report, are negative for any reports, findings, treatment, or diagnosis of a back disability.  On April 1966 service separation examination, the spine was normal on clinical evaluation; on contemporaneous report of medical history, the Veteran denied any history of arthritis or rheumatism; or bone, joint or other deformity.

Private treatment records dated in May 1987, prior to his second period of active duty, show that the Veteran reported pain within the low back and over the right sacroiliac area which had begun about one week earlier after he moved some crates of documents at work.  Following a physical examination, the assessment was an acute lumbar facet syndrome with concomitant right ilio lumbar ligament pain.  He received chiropractic treatment and reported four days later that he was doing much better but he was aware of some low back pain when compression was applied to the lower right iliolumbar ligaments.

On April 1988 Air Force Reserve commission examination, the Veteran's spine was normal on clinical evaluation and he denied any recurrent back pain.

STRs from the Veteran's second period of active duty from August 1990 to July 1991 are negative for any reports, findings, treatment, or diagnosis of a back disability.  In June 1991, the Veteran declined to have a separation physical examination prior to deactivation, stating that there had been no apparent change in his medical status due to work-related activities associated with the period of activation.

On May 1996 private treatment, the Veteran reported chronic low back pain.  He reported that he developed low back pain after an in-service parachuting exercise in which he landed on his buttocks and was subsequently diagnosed with a coccygeal fracture.  He reported that he had done very well since that time.  He was evaluated in 1987 with low back pain and was given a remedial course of home care which had served him well over the past 9 years, but his back pain had recently become more pronounced and problematic.  He reported using non-steroidsal anti-inflammatory medication (NSAIDs) for pain management.  Following a physical examination, the diagnosis was severe degenerative joint disease/degenerative disc disease of the lumbar spine with L5 right radiculopathy.  

A May 1997 MRI report includes findings of dehydration of the L1-2 through L5-S1 intervertebral discs but greatest at the L5-S1 level, mild generalized bulging of the annulus fibrosis at the L4-5 level, and very small central L5-S1 disc herniation with a small focal bulge causing no root impingement.
 
March 2010 X-rays of the lumbar spine showed severe spondylotic changes at L4/5 and L5/S1 with disc space narrowing and osteophyte formation, less marked change at L2/3 and L3/4, and mild scoliosis.

On January 2012 VA treatment, the Veteran reported a history of back injury from parachute jumps and ejection seat release in the 1960s during service; he reported having low back pain on and off since then and he reported that, in 2010, he experienced his entire left lower extremity going numb and buckling, causing him to fall.  X-ray results showed severe levoscoliosis of the lumbar spine with marked discospondylotic changes, especially at L4-L5-S1.  The assessment was severe discospondylosis with levoscoliosis.

On November 2012 VA examination, the Veteran reported that, while he was training in Fort Campbell, Kentucky in 1963 or 1964, he had a bad landing while parachuting; he reported that he landed on his buttocks with severe force and was dragged due to windy conditions.  He reported having "on and off" back pain since then.  He reported staying in bed for at least three days during flare-ups and taking pain medications.  He reported constant use of a cane due to back pain.  X-ray results showed osteoporotic changes in the sacrum and coccyx with intact joint spaces and no evidence of fracture or dislocation; and osteoporotic changes in the thoracic spine with intact disc spaces and exaggerated thoracic kyphosis.  Following a physical examination, the diagnoses included lumbar discospondylosis and diffuse osteoporosis of the thoracic and sacrococcygeal spine.  The examiner noted that a review of the STRs and claims file showed the Veteran received a parachute badge on March 8, 1963, and it was during this time that the Veteran claimed he suffered an injury to his lower back and coccyx during a hard landing; however, no consults were made and no record was found in the STRs of such injury.  The examiner noted that a discharge/separation report of medical history on April 8, 1966 showed the Veteran declaring that he was in excellent health and denying ever wearing a back brace or support, and his discharge report of medical examination on the same date showed a normal spine with no mention of any injury to his thoracolumbar spine or coccyx, and no mention of any chronic back condition.  

The November 2012 VA examiner opined that no medical evidence indicated that any lower back condition manifested to a compensable degree within the initial post-service presumptive period of one year.  The examiner noted that most pertinent evidence was an April 1988 Reserves examination which showed: (1) a report of pilonidal cyst but no report of any spine or coccyx disorder; (2) the Veteran denied having any recurrent lower back problems or pain at that time; and (3) the Veteran reported a broken ankle but did not mention any fracture of the coccyx on the report of medical history.  The examiner opined that this medical history was also corroborated by the most current coccygeal x-ray imaging showing no evidence of any fracture or dislocation of the coccyx, and indicating that osteoporosis of the spine was the major finding.  The examiner opined that this proved there was no injury to the coccyx during the reported parachute hard landing.  The examiner opined that the Veteran's lower back condition was less likely than not due to or related to any in-service parachute jump injury.

On March 2013 private treatment, the Veteran reported low back pain that radiated to the left lower extremity.  He reported a history of back injury from parachute jumps with a back landing in the 1960s while in service, with recurrent low back pain since then.  He reported that, in 2010, he experienced his left lower extremity feeling numb and giving way, causing him to fall.  The diagnoses included degenerative disc disease (discospondylosis) with levoscoliosis with radiculopathy, and degenerative osteoarthrosis of the lumbar spine.  

In a March 2013 statement, treating orthopedic surgeon Dr. Plateros stated that he was familiar with the professional medical literature on parachute landings and common injuries caused by traumatic compression of the spine when a soldier impacts the ground in a backward landing.  He stated that the second prime cause for parachute landing injuries is the backward landing, and that nearly all vertebral compression fractures from military parachute landings are concentrated at the lumbar region, which he opined was the case for the Veteran.  Dr. Plateros opined that it was more likely than not that the Veteran's spinal injury and current condition stem from a reported backward military parachute landing and, despite the Veteran's denial of any disability during his work life and subsequent Air Force service, that the medical history suggested this was a longstanding injury.  Dr. Plateros opined that the Veteran's medical history is consistent with an earlier traumatic compression of his spine, noting that at each juncture in his medical history, the Veteran's problems were concentrated in the area of L4-L5-S1, which is the main trauma point for severe compression of the spine consistent with a parachute landing.  Dr. Plateros opined that the Veteran's reported parachute injury with spinal compression resulted in dehydrated and bulging discs which, over time, led to degeneration and secondary scoliosis from abnormal vertebral stress, and that the Veteran currently had spinal osteoarthritis/osteoarthrosis and osteoporosis.  Dr. Plateros noted that the Veteran reported no spinal injuries other than the backward parachute landing in service and opined that the examinations in the Veteran's medical history were consistent with injures described in the medical literature for a backward landing.

In a November 2013 addendum opinion, the 2012 VA examiner opined that it is medically accepted that backward parachute landings are a common mechanism of injury causing vertebral compression fractures and consequent disc bulges or herniations as well.  He stated that it is also a medical fact that vertebral fractures (even undisplaced fractures and/or sudden disc bulges or herniations) are conditions that elicit significant pain because the bones and ligaments surrounding the discs are rich in nerve endings and that, therefore, patients who experience such injuries will not be able to discount or ignore the resulting pain and will seek medical treatment.  The examiner noted, however, that no such medical consult, treatment or diagnosis for any back condition, symptom or complaint was found in the Veteran's STRs; on the contrary, a discharge/separation report of medical history on April 8, 1966 showed the Veteran declaring that he was in excellent health and denying ever wearing a back brace or support; his report of medical examination on the same date showed a normal spine with no mention of any injury to his thoracolumbar spine or coccyx and no mention of any chronic back condition.  The examiner noted that no consults were made pertaining to a hard parachute landing and no record is found in the STRs of such injury.  The examiner noted that the November 2012 X-rays showed intact joint spaces and no evidence of any old fracture or dislocation of the coccyx, and the only finding was osteoporosis.  The examiner opined that these clinical findings constituted irrefutable proof that no trauma to the coccyx or sacrum occurred during the Veteran's in-service parachute jumps, even with backward landings.

The 2012/2013 VA examiner opined that osteoporosis cannot be causally linked to any form of mechanical trauma (including backward parachute jump landings) because osteoporosis is a metabolic bone disease, hence its diffuseness.  The examiner noted that Dr. Plateros's opinion did not adequately explain this aspect of the Veteran's osteoarthritis and opined that aging was the only cause that could comprehensively account for the Veteran's osteoarthritis, disc disease and osteoporosis.  The examiner stated that the spine, bones, joints and discs age by decreasing bone mass or density (osteoporosis); joint surfaces become irregular and the cartilage wears down (osteoarthritis); and the discs lose water content or become dehydrated/desiccated (degenerative disc disease).  The 2012/2013 examiner noted Dr. Plateros's opinion that backward  parachute landings are a common mechanism of injury for compression spine fractures, yet the 1997 lumbar spine MRI showed that the Veteran's vertebral heights were normal.  The examiner opined that, therefore, the any backward parachute landings were not sufficiently severe to cause any fracturing (compression or otherwise), and not sufficiently forceful to cause any disc bulging from compression.  The examiner noted that the 1997 MRI findings included a small disc bulge and mild generalized disc bulge, which indicated that these conditions were fairly recent and likely caused by the natural aging process of the discs; consistent with the Veteran's age (52 at that time) and the expected MRI findings for patients in the sixth decade of life.

The 2012/2013 VA examiner also opined that, if the Veteran had a significant lumbo-sacro-coccygeal condition as a result of his parachute jumping and backward landings in the 1960s, then his lumbar vertebral heights would be expected to be compressed, with discs very narrowed and severely desiccated and bulging, by the time of the 1997 MRI findings, because it is an accepted medical fact that severe trauma, especially in the presence of fractures and/or dislocations, hasten the process of aging; however, this was not shown.  The examiner opined that the 1997 MRI findings corroborate the Veteran's STRs finding no major trauma to his lumbo-sacro-coccygeal spine, because no medical consults were done, no treatment or diagnosis was made, and this corroborates the Veteran's declaration on his April 1966 separation report of medical history that he was in excellent health, at age 21.  The examiner opined that the Veteran's age at the time he was parachuting is compatible with the absence of any major back condition that would be deemed chronic and compensable, noting that his spine and discs were young and could withstand higher forces of impact on landing, most in particular backward landings.  The examiner stated that the principles of biomechanics dictate that the younger a weight-bearing musculoskeletal structure (including the spine), with normal anatomic structure of an adult human is, the greater the capacity to withstand forces of impact.  Therefore, the examiner opined that all evidence pointed to the natural aging of the Veteran's spine as the cause of the current back condition.  The examiner opined that the Veteran's current back disability is still less likely than not due to or related to his military service including parachute jumps in consideration of the new medical evidence submitted.

In March 2015, the Board denied the Veteran's claim of service connection for residuals of a coccyx injury and remanded the instant claim for additional development. 

In a May 2015 addendum opinion, the 2012/2013 VA examiner noted that a review of the claims file showed a chiropractic treatment record dated May 4, 1987 with a diagnosis of acute lumbar facet syndrome, and a May 10, 1997 lumbar spine MRI clearly showed normal facet joints.  The examiner opined that the Veteran's acute lumbar facet syndrome was therefore an acute and transitory condition and resolved without any chronic complications and, hence, when the Veteran entered military service for the second time in August 1990, he had no pre-existing chronic lower back condition.  

The VA examiner then noted that a discharge/separation report of medical history on April 8, 1966 showed the Veteran declaring that he was in excellent health and denying ever wearing a back brace or support; and that his discharge report of medical examination on the same date indicated a normal spine with no mention of any injury to his thoracolumbar spine or coccyx.  The examiner noted there was no mention of any chronic back condition.  The examiner noted that a review of the STRs and claims file showed that the Veteran received a parachute badge on March 8, 1963, and it was during this time that the Veteran claimed he suffered an injury to his lower back and coccyx during a hard landing; however, no medical consults were reported, despite other records being present in the claims file for this period.  The examiner noted that no record is found in the STRs of any treatment or diagnosis for any chronic spine condition.  The examiner further noted that the latest sacrococcygeal X-rays, from November 29, 2012, showed joint spaces intact and no evidence of any old fracture and/or dislocation of the coccyx, and the only finding was osteoporosis; the Veteran was 68 years old when these X-rays were taken.  The examiner opined that this is irrefutable proof of no trauma to the coccyx and sacrum during the Veteran's parachute jumps and backward landings.  

The VA examiner opined that no medical evidence was submitted to show that the claimed lumbar degenerative disc disease manifested within the initial post-service presumptive period of one year for either enlistment period (Army in 1966 and Air Force Reserves in 1991).  The examiner opined that the most pertinent evidence was the May 10, 1997, MRI of the Veteran's lumbosacral spine which clearly showed normal lumbar vertebral body heights and marrow signals, and generalized desiccation and dehydration in the discs from L1-S1.  The examiner opined that this generalized disc desiccation and dehydration are signs of disc aging.  The examiner noted that the only disc bulges found, which were labeled as mild and small, were in the L4-5-S1 levels.  The examiner opined that a typical picture of a paratrooper with numerous jumps who has significantly injured his lower back would show vertebral body heights that are narrowed or collapsed and generalized disc bulges with accompanying osteophytic spurs, narrowing the spinal canals and neuroforaminae.  The examiner noted that the May 1997 MRI report clearly and unmistakably did not mention any osteophytic spurs, narrowing of the spinal canal, or neuroforaminae and, in fact, the report stated that the spinal canal was normal in size.  The examiner opined that, therefore, the lumbosacral MRI was evidence of a typical aging lumbosacral spine.  The examiner opined that this was irrefutable proof that the Veteran's currently claimed lumbosacral degenerative disc condition is less likely than not due to or related to his second military service.

The Veteran has also submitted buddy statements from two service members who served with the Veteran at Fort Campbell, Kentucky; they stated that they remembered the Veteran hurting his back during a parachute jump and frequently complaining of back pain afterward.

Analysis

A chronic back disability was not noted in service; found on service separation examination; or clinically documented post-service in the evidence of record prior to 1996.  While the Veteran sought treatment for back pain in 1987, between his two periods of active service, the injury was acute and resolved within less than one week, and he did not seek further treatment for back pain until 1996.  The Veteran has reported that he has had continuous back complaints since an injury following a parachute jump in service in 1964.  However, those accounts are directly contradicted by contemporaneous evidence such as the STRs, which do not show that he sought treatment for such an injury during service; the April 1966 separation examination, on which the spine was normal on clinical evaluation and no back injury was reported; the May 1987 treatment records in which he reported that his back pain had begun only one week earlier; the April 1988 Air Force Reserves examination on which the spine was normal on clinical evaluation and he denied any recurrent back pain; the STRs from his second period of active service, which are silent for any back disability; the June 1991 statement in which he declined a separation physical examination prior to deactivation; and the lengthy postservice intervening period before the earliest postservice back complaints are documented in the record in 1996.  

Weighed against this evidence, the Veteran's accounts of continuity of back symptoms since an in-service parachute injury cannot be considered credible and cannot be assigned significant probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that Board must weigh credibility of all evidence and may consider, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  In making this finding, the Board is not implying that the Veteran has any intent to deceive; rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  Therefore, service connection is not warranted on the basis that a back disability became manifest in service and persisted since that time.  Because arthritis of the back is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current back disability is related to service in any other way.  The Board finds the November 2012 VA examination and November 2013 and May 2015 addendum opinions are entitled to great probative weight, because they took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinions were also based on a physical examination complete with X-rays and they include lengthy, historically accurate, explanations and rationales that cite to factual data.  Additionally, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions and the private medical opinion submitted in support of the claim.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome cannot be reached.


ORDER

Service connection for a back disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


